[Translation] Cover page Filing Document: Report on Amendment No. 1 Based on: Article 27-25, Paragraph 1 of the Financial Instruments and Exchange Law Filed with: Director of Tokai Local Finance Bureau Name: Akio Toyoda, President, Toyota Motor Corporation Address or Location of Head Office: 1 Toyota-cho, Toyota City, Aichi Prefecture Effective Date of Reporting Duty: December 2, 2009 Filing Date: December 4, 2009 Total Number of Filers and Joint Holders (persons): 1 Filing Method: Other Reason for Filing of Report on Amendment: Decrease of 1% or more of the percentage of the shares etc. held I. Matters Regarding Issuer Name of Issuer ADVANCED MEDIA, INC. Code Number 3773 Listed / Over-the-counter Listed Financial Instruments Exchange(s) on which the relevant securities are listed Tokyo (Mothers) II. Matters Regarding the Filer 1. Filer (Bulk Holder) / 1 ( 1) Profile of Filer [ 1] Filer (Bulk Holder) Individual / Judicial person Judicial person (Joint stock company) Name Toyota Motor Corporation Address or Location of Head Office 1 Toyota-cho, Toyota City, Aichi Prefecture Former Name Former Address or Location of Head Office [ 2] Individual Date of Birth Occupation Name of Company Address of Company [ 3] Judicial Person Date of Incorporation August 27, 1937 Name of Representative Akio Toyoda Title of Representative President Business Purposes Manufacture, sale, leasing and repair of motor vehicles, ships, aircraft, other transportation machinery and apparatus, space machinery and apparatus, and parts thereof, etc. [ 4] Place to Contact Place to Contact and Name of Person in Charge Yuji Maki, Project General Manager, Accounting Division Telephone Number 0565-28-2121 ( 2) Holding Purposes For strategic investment (maintenance and development of the business relationship) ( 3) Material Proposals, Etc. Not Applicable. ( 4) Breakdown of Stock, etc. Held by Filer [ 1] Number of Stock, etc. Held Main Text of Article 27- 23, Paragraph 3 Article 27-23, Paragraph 3, Item 1 Article 27-23, Paragraph 3, Item 2 Shares / Investment Securities, etc. (shares / units) 7,500 Certificate of Stock Acquisition Rights (shares) A － H Bonds with Stock Acquisition Rights (shares) B － I Covered Warrants relating to Subject Securities C J Depositary Receipts Representing Ownership Interest in Shares Other Related Depositary Receipts D K Beneficiary Certificates for Shares Trust Beneficiary Certificates for Equity Securities Trust E L Bonds Redeemable by Subject Securities F M Shares Convertible to Other Company’s Shares, etc. G N Total (shares / units) O 7,500 P Q Number of Shares, etc., which were Transferred through a Margin Transaction and which are to be Deducted R Number of Shares, etc., with respect to which Certain Rights such as Claim for Delivery exist between Joint Holders and which are to be Deducted S Number of Shares, etc. Held (Total) (O+P+Q-R-S) T 7,500 Number of Potentially Diluted Shares Held (A+B+C+D+E+F+G+H+I+J+K+L+M+N) U [ 2] Percentage of Shares, etc. Held Total Number of Issued Shares, etc. (shares / units) (as of September 30, 2009) V 152,602 Percentage of Shares, etc. Held by the Above-described Filer (%) (T/(U+V)×100) 4.91 Percentage of Shares, Etc. Held Stated in the Preceding Report (%) 9.57 (5) Conditions concerning Acquisition or Disposal during the Last Sixty (60) Days of Shares, etc. Issued by Issuing Company Date Kind of Stock, etc. Number Percentage Whether on or outside the Market Acquisition / Disposal Unit Price December 2, 2009 Shares 2,500 1.64 Outside the Market Disposal JPY38,600 ( 6) Material Agreements Including Security Agreements Related to Shares, etc. Not Applicable. ( 7) Funds for Acquisition of Shares, etc. Held [ 1] Breakdown of Funds for Acquisition Amount of Own Funds (W) (JPY 1,000) 812,111 Total Amount of Borrowed Funds (X) (JPY 1,000) Total Amount of Other Funds (Y) (JPY 1,000) Breakdown of Above (Y) Total Amount of Funds for Acquisition (JPY 1,000) (W+X+Y) 812,111 [ 2] Breakdown of Borrowings Name (Name of Branch) Type of Business Name of Representative Location Purpose of Borrowing Amount (JPY 1,000) Not Applicable. [ 3] Name, etc. of Lender Name (Name of Branch) Name of Representative Location Not Applicable.
